Exhibit 10.22
 
EDGEN GROUP INC.
 
2012 PERFORMANCE BONUS PLAN


 
Section 1.  ­Purpose.  The purpose of the Edgen Group Inc. 2012 Performance
Bonus Plan (the “Plan”) is to benefit and advance the interests of Edgen Group
Inc. (the “Company”), by rewarding selected employees of the Company and its
subsidiaries and divisions (each such subsidiary or division is referred to
herein as a “Business Unit”) for their contributions to the Company’s financial
success and thereby motivate them to continue to make such contributions in the
future by granting performance-based awards (“Awards”).
 
Section 2.  ­Certain Definitions.  For the purposes of the Plan the following
terms shall be defined as set forth below:
 
(a)  “Base Salary Percentage” means a percentage of the Participant’s base
salary paid to such Participant with respect to the applicable Performance
Period.
 
(b)  “Board” means the Board of Directors of the Company.
 
(c)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)  “Committee” means the Compensation Committee of the Board, which for
purposes of this Plan with respect to decisions regarding Covered Employees,
must be comprised of two or more outside directors as defined in Treasury
Regulation 1.162(e)(3).
 
(e)  “Covered Employee” has the same meaning given to such term in Section
162(m)(3) of the Code.
 
(f)  “Financial Criteria” has the meaning given to that term in Section 6(a).
 
(g)  “Fiscal Year” means the fiscal year ending on June 30 or such other period
that the Company may hereafter adopt as its fiscal year.
 
(h)  “Participant” means an employee of the Company or its subsidiaries, who is
a Covered Employee (or who may be a Covered Employee in an applicable
Performance Period, as determined in the Committee’s discretion) and who is
selected to participate in the Plan under Section 4.
 
(i)  “Performance Period” means the period of time over which the Performance
Threshold must be satisfied, which period may be of such length as the
Committee, in its discretion, shall select.  The Performance Period need not be
identical for all Awards.  Within one Fiscal Year, the Committee may establish
multiple Performance Periods.
 
(j)  “Performance Threshold” has the meaning given to such term in Section 6(b).
 
(k)  “Target” has the meaning given to such term in Section 6(a).
 
 
 

--------------------------------------------------------------------------------

 
Section 3.  ­Administration of the Plan.
 
(a)  ­Generally.  The Plan shall be administered by the Committee.  The
Committee is authorized to administer, interpret and apply the Plan and from
time to time may adopt such rules, regulations and guidelines consistent with
the provisions of the Plan as it may deem advisable to carry out the Plan,
except that the Committee may authorize any one or more of its members, or any
officer of the Company, to execute and deliver documents on behalf of the
Committee.  The Committee’s interpretations of the Plan, and all actions taken
and determinations made by the Committee pursuant to the powers vested in it
hereunder, shall be conclusive and binding on all parties concerned, including
the Company, its stockholders and Participants.  The Committee shall have
authority to determine the terms and conditions of the Awards granted to
Participants.
 
(b)  ­Delegation.  The Committee may delegate its responsibilities for
administering the Plan to any executive officer of the Company, as the Committee
deems necessary; provided however, that the Committee shall not delegate its
responsibilities under the Plan relating to Covered Employees.
 
(c)  ­Reliance and Indemnification.  The Committee may employ attorneys,
consultants, accountants or other persons, and the Committee, the Company and
its officers and directors shall be entitled to rely upon the advice, opinions
or valuations of any such persons.  No member of the Committee nor any executive
officer of the Company shall be personally liable for any action, determination
or interpretation taken or made in good faith by the Committee or such executive
officer of the Company with respect to the Plan or Awards granted hereunder, and
all members of the Committee and each executive officer of the Company shall be
fully indemnified and protected by the Company in respect of any such action,
determination or interpretation.
 
Section 4.  ­Eligible Persons.  Each Covered Employee (including each employee
who may be a Covered Employee in an applicable Performance Period, as determined
in the Committee’s discretion) shall be eligible to participate in the Plan
(“Eligible Persons”).  An individual shall be deemed an employee for purposes of
the Plan only if such individual receives compensation from either the Company
or one of its Business Units for services performed as an employee of the
Company or any one of its Business Units for any period during a Performance
Period.  An Eligible Person who is a Covered Employee shall be entitled to
participate in the Plan with respect to a Performance Period which has commenced
only if he or she commenced employment and was selected to participate in the
Plan within 90 days of the commencement of the applicable Performance Period (or
if such Performance Period is less than a year in duration, before 25% of such
period has elapsed).
 
Section 5.  ­Awards.  Awards may be granted only to Eligible Persons with
respect to each Performance Period, subject to the terms and conditions set
forth in the Plan.
 
 
2

--------------------------------------------------------------------------------

 
Section 6.  ­Determination of Targets and Performance Thresholds.  Prior to the
beginning of each Performance Period or within 90 days of the commencement of
the applicable Performance Period (or if such Performance Period is less than a
year in duration, before 25% of such period has elapsed), the Committee shall,
to the extent applicable, adopt each of the following with respect to each
Participant:
 
(a)  one or more “Targets,” which shall be equal to a desired level or levels
(as may be measured on an absolute or relative basis, where relative performance
may also be measured by reference to: specified levels of or increases in the
Company’s or a Business Unit’s return on capital, equity or assets; earnings
measures/ratios (on a gross, net, pre-tax or post-tax basis), including diluted
earnings per share, total earnings, operating earnings, earnings growth,
earnings before interest and taxes (EBIT) and earnings before interest, taxes,
depreciation and amortization (EBITDA); net economic profit (which is operating
earnings minus a charge to capital); net income; operating income; sales; sales
growth; gross margin; direct margin; share price (including but not limited to
growth measures and total shareholder return), operating profit; per period or
cumulative cash flow (including but not limited to operating cash flow and free
cash flow) or cash flow return on investment (which equals net cash flow divided
by total capital); inventory turns; financial return ratios; market share;
balance sheet measurements such as receivable turnover; improvement in or
attainment of expense levels; improvement in or attainment of working capital
levels; debt reduction; strategic innovation, including but not limited to
entering into, substantially completing, or receiving payments under, relating
to, or deriving from a joint development agreement, licensing agreement, or
similar agreement; customer or employee satisfaction; individual objectives; any
financial or other measurement deemed appropriate by the Committee as it relates
to the results of operations or other measurable progress of the Company and/or
a Business Unit; or any combination of any of the foregoing criteria
(collectively, the “Financial Criteria”).  With respect to any Participant who
is employed by a Business Unit, the Financial Criteria shall be based on the
results of such Business Unit, results of the Company, or any combination of the
two.
 
(b)  with respect to each Target applicable to one or more Financial Criteria,
the Committee may provide for a threshold level of performance (a “Performance
Threshold”) below which no Award will be payable and a maximum level of
performance above which no additional amount will be paid with respect to any
Award.  It may also provide for the payment of differing amounts for different
levels of performance (i.e. between the Performance Threshold and the maximum
performance) with respect to such Target. Awards may be based on a Participant’s
Base Salary Percentage or otherwise.
 
Subject to Section 8(c), the Committee shall make such adjustments, to the
extent it deems appropriate, to the Targets and Performance Thresholds (and if
applicable any mathematical formula or matrix tied to a performance Target) to
compensate for, or to reflect, any material changes which may have occurred in
accounting practices, tax laws, other laws or regulations, the financial
structure of the Company, acquisitions or dispositions of Business Units or any
unusual circumstances outside of management’s control which, in the sole
judgment of the Committee, alters or affects the computation of such Targets and
Performance Thresholds or the performance of the Company or any relevant
Business Unit (each an “Extraordinary Event”).
 
 
3

--------------------------------------------------------------------------------

 
Section 7.  ­Calculation of Awards; Certification; Payment.  As soon as
practicable after the end of the Performance Period, and subject to any
necessary verification, the Committee shall determine with respect to each
Participant whether and the extent to which the Performance Thresholds
applicable to such Participant’s Targets were achieved or exceeded.  Such
Participant’s Award, if any, shall be calculated in accordance with the
mathematical formula or matrix determined pursuant to Section 6, and subject to
the limitations set forth in Section 8.  The Committee shall certify in writing
the amount of such Award and whether each material term of the Plan relating to
such Award has been satisfied.  Subject to Section 8, such Award shall become
payable in cash as promptly as practicable thereafter, provided however, that
any Award shall be paid within 2½ months of the end of the Fiscal Year in which
the Award is no longer subject to a risk of forfeiture (or, if later, within 2½
months of the end of the Participant’s taxable year in which the Award is no
longer subject to a risk of forfeiture).
 
Section 8.  ­Limitations; Modifications to Awards.  Each Award determined
pursuant to Section 6 shall be subject to modification or forfeiture in
accordance with the following provisions:
 
(a)  ­Limitations.  The aggregate amount of any Award to any Participant for any
Performance Period as finally determined by the Committee, shall constitute the
Participant’s Award for the Fiscal Year; provided, however that no Award for any
Participant for any Fiscal Year shall exceed $5,000,000.
 
(b)  Negative Discretion.  At any time prior to the payment of an Award, the
Committee may, in its sole discretion, decrease or eliminate the Award payable
to any Participant to reflect the individual performance and contribution of,
and other factors relating to, such Participant.  The determination of the
Committee as to matters set forth in this Section 8(b) shall be final and
conclusive.
 
(c)  Extraordinary Events.  The Committee may make such adjustments, to the
extent it deems appropriate to any Award to compensate for, or to reflect, any
Extraordinary Event; provided however, that under no circumstances may the
Committee increase the amount of the Award otherwise payable to a Participant
beyond the amount originally established, waive the attainment of the Target(s)
established by the Committee or otherwise exercise its discretion, in any such
case, so as to cause any Award not to qualify as performance-based compensation
under Section 162(m) of the Code with respect to a Covered Employee. The
determination of the Committee as to matters set forth in this Section 8(c)
shall be final and conclusive.
 
Section 9.  ­Employment Requirement.  No Participant shall have any right to
receive payment of any Award unless such Participant remains in the employ of
the Company or a Business Unit through the date of payment of such Award;
provided, however, that the Participant shall be eligible to receive a pro-rated
portion of an Award (based on the number of days such Participant was employed
during the applicable Performance Period), if, prior to the end of a Performance
Period, such Participant retires, dies or becomes permanently disabled or if the
Committee, in its sole discretion, determines that other special circumstances
exist with respect to such Participant, so long as the Performance Thresholds
applicable to the Participant’s Targets were achieved or exceeded.  The maximum
amount of such payment, if any, will be calculated, and to the extent determined
by the Committee, paid as provided in Section 6.  The determination of the
Committee shall be final and conclusive.
 
 
4

--------------------------------------------------------------------------------

 
Section 10.  ­Miscellaneous.
 
(a)  ­No Contract; No Rights to Awards or Continued Employment.  The Plan is not
a contract between the Company and any Participant or other employee.  No
Participant or other employee shall have any claim or right to receive Awards
under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving any employee any right to be retained by the Company or any
of its Business Units.
 
(b)  ­No Right to Future Participation.  Participation in the Plan during one
Performance Period shall not guarantee participation during any other
Performance Period.
 
(c)  ­Restriction on Transfer.  The rights of a Participant with respect to
Awards under the Plan shall not be transferable by the Participant to whom such
Award is granted (other than by will or the laws of descent and distribution),
and any attempted assignment or transfer shall be null and void and shall permit
the Committee, in its sole discretion, to extinguish the Company’s obligation
under the Plan to pay any Award with respect to such Participant.
 
(d)  ­Tax Withholding.  The Company or a subsidiary thereof, as appropriate,
shall have the right to deduct from all payments made under the Plan to a
Participant or to a Participant’s beneficiary or beneficiaries any Federal,
foreign, state or local taxes required by law to be withheld with respect to
such payments.
 
(e)  ­Source of Payments.  The Plan shall be unfunded.  The Plan shall not
create or be construed to create a trust or separate fund or segregation of
assets of any kind or a fiduciary relationship between the Company and a
Participant or any other individual, corporation, partnership, association,
joint-stock company, trust, unincorporated organization, or government or
political subdivision thereof.  To the extent that any Participant is granted an
Award hereunder, such Participant’s right to receive payment of such Award shall
be no greater than the right of any unsecured general creditor of the Company.
 
(f)  ­Amendment and Termination.  The Committee may at any time and from time to
time alter, amend, suspend or terminate the Plan in whole or in part.  No such
amendment shall be effective which alters the Award, Target or other criteria
relating to an Award applicable to a Covered Employee for the Performance Period
in which such amendment is made or any prior Performance Period, except to the
extent that such amendment may be made without causing such Award to cease to
qualify as performance-based compensation under Section 162(m)(4)(C) of the
Code.
 
(g)  ­Headings.  The headings of sections and subsections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Plan.
 
 
5

--------------------------------------------------------------------------------

 
(h)  ­Governing Law.  The validity, construction, interpretation, administration
and effect of the Plan and of its rules and regulations, and rights relating to
the Plan, shall be determined solely in accordance with the laws of the State of
Delaware, without regard to the choice-of-law principles thereof, and applicable
federal law.
 
(i)  ­Effective Date.  The Plan shall be effective as of _________, 2012;
provided, however, that it shall be a condition to the effectiveness of the
Plan, and any Awards made, that the stockholders of the Company (the
“Stockholders”) approve the Plan at the first Annual Meeting of Stockholders to
be held after such date.  Such approval shall meet the requirements of Section
162(m) of the Code and the regulations thereunder.  If such approval is not
obtained, then the Plan shall not be effective.
 
(j)  ­Approval and Re-approval by Stockholders.  To the extent required under
Section 162(m) of the Code and the regulations thereunder, (i) any change to the
material terms of the Financial Criteria shall be disclosed to and approved by
the Stockholders at the next Annual Meeting of Stockholders to be held following
such change, and (ii) the material terms of the Financial Criteria shall be
disclosed to and re-approved by the Stockholders no later than the Annual
Meeting of Stockholders that occurs in the fifth year following the year in
which Stockholders approve the Plan.
 
6